NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                     Is not citable as precedent. It is a public record.

      United States Court of Appeals for the Federal Circuit
                                           06-3015

                                 SHIA-LU C. VANDEGRIFT,

                                                         Petitioner,

                                               v.

                            DEPARTMENT OF AGRICULTURE,

                                                         Respondent.

                             ___________________________

                             DECIDED: March 14, 2006
                             ___________________________


Before RADER, SCHALL, and PROST, Circuit Judges.

RADER, Circuit Judge.

       The Merit Systems Protection Board (Board) affirmed the Department of

Agriculture’s (Agency) decision to remove Ms. Shia-Lu C. Vandegrift from her position

as a computer specialist with the Agency’s Office of the Chief Information Officer.

See Vandegrift v. Dep’t of Agriculture, DC-0752-05-0005-I-1 (M.S.P.B. 2005). Because

this court does not have jurisdiction to review Ms. Vandegrift’s mixed case on the

merits, this court dismisses for lack of jurisdiction.

                                       BACKGROUND

       The Agency proposed removing Ms. Vandegrift from her position for:

       (1) Deliberate and malicious refusal to comply with rules, regulations,
       written procedures, and proper supervisory instructions; (2) use of
       malicious, derogatory, discourteous, and otherwise inappropriate
        language and other conduct toward her supervisor and fellow employees;
        (3) failure to comply with proper procedures for requesting and receiving
        leave approval; (4) unauthorized absence, including unexcused tardiness
        and leaving the workstation without permission and before the end of the
        day; and (5) use of government-provided services for inappropriate
        purposes.

Id., slip op. at 1-2. In response, Ms. Vandegrift filed discrimination complaints against

the Agency, alleging

        that her removal was the result of discrimination based on her age (date of
        birth 2/19/38), national origin (Chinese), race (Asian), and reprisal for her
        prior equal employment opportunity (EEO) activity.

Id., slip op. at 2.    The Equal Employment Opportunity Commission consolidated

Ms. Vandergrift’s complaints, and instructed the Agency to process the case as a mixed

case.    Id.   Thereafter, the Agency issued a final decision concluding it had not

discriminated against Ms. Vandegrift as alleged and that she should indeed be removed

from her position as initially proposed.     This decision was upheld by the Board on

appeal. Id., slip op. at 23. The present appeal followed.

                                       DISCUSSION

        This court has jurisdiction to review decisions of the Merit Systems Protection

Board pursuant to 28 U.S.C. § 1295(a)(9).          Under § 1295(a)(9), this court lacks

jurisdiction to review a mixed case appeal decided on the merits that involves

allegations of discrimination and retaliation without a waiver of such claims.

See Williams v. Dep’t of Army, 715 F.2d 1485 (Fed. Cir. 1983) (en banc).

        Ms. Vandegrift’s appeal presents the court with a mixed case prohibited under

Williams. Specifically, Ms. Vandegrift alleges discrimination and retaliation were the

basis for the Agency’s removal decision, and she has not waived these claims on




06-3015                                      2
appeal. Thus, this court lacks jurisdiction to entertain the present appeal. The appeal is

hereby dismissed for want of jurisdiction.




06-3015                                      3